Examiner’s Comment 
The issue fee and publication fee (if required) MUST be paid within the three months from the original Notice of Allowability mailing date of 01/21/2022.  This statutory period cannot be extended, as explained in the Notice of Allowance and Issue Fee(s) Due form of 01/21/2022.          
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ricky Pham/
Primary Examiner, Art Unit 2913
January 27, 2022